UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-07507 DWS Investments VIT Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2011 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2011 ANNUAL REPORT DWS INVESTMENTS VIT FUNDS DWS Small Cap Index VIP Contents 3 Performance Summary 4 Management Summary 5 Portfolio Summary 6 Investment Portfolio 40 Statement of Assets and Liabilities 41 Statement of Operations 42 Statement of Changes in Net Assets 44 Financial Highlights 45 Notes to Financial Statements 50 Report of Independent Registered Public Accounting Firm 51 Information About Your Fund's Expenses 52 Tax Information 52 Proxy Voting 53 Investment Management Agreement Approval 56 Summary of Management Fee Evaluation by Independent Fee Consultant 58 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain an additional prospectus or summary prospectus, if available, call (800) 728-3337 or your financial representative. We advise you to consider the Fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the Fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Various factors, including costs, cash flows and security selection, may cause the fund's performance to differ from that of the index. The fund may lend securities to approved institutions. Stocks of smaller companies involve greater risk than securities of larger, more established companies. Stocks may decline in value. See prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary December 31, 2011 Fund performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when redeemed, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please contact your participating insurance company for the Fund's most recent month-end performance. Performance figures for Classes A and B differ because each class maintains a distinct expense structure. Performance doesn't reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. These charges and fees will reduce returns. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2011 are 0.57% and 0.82% for Class A and Class B shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Growth of an Assumed $10,000 Investment [] DWS Small Cap Index VIP — Class A [] Russell 2000® Index The Russell 2000® Index is an unmanaged, capitalization-weighted measure of approximately 2,000 of the smallest companies in the Russell 3000 Index. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Yearly periods ended December 31 Comparative Results (as of December 31, 2011) DWS Small Cap Index VIP 1-Year 3-Year 5-Year 10-Year Class A Growth of $10,000 $ Average annual total return -4.41
